Judgment unanimously affirmed, with costs. Findings numbered XXI, XXIV and XXV are hereby d sallowed. The covenant invoked by plaintiff seems to have been made for the benefit of the original grantor in the deed creating the covenant, and not for the benefit of the various subsequent owners of parts of the property covered by the covenant. It is not enforeible at the suit of plaintiff. Moreover, plaintiff having conveyed the adjoining premises to herself as executrix by fufi covenant warranty deed, free from the covenant she invokes in this suit, this conveyance by her operates as an abandonment of any right of enforcement of the covenant which otherwise she might have possessed. New findings to this effect wiE be made by this court. Present — Lazansky, P. J., Young, Kapper, Seeger and Scudder, JJ.